[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-11055
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 1:13-cr-00051-WLS-TQL-6



UNITED STATES OF AMERICA,

                                                       Plaintiff - Appellee,


                                    versus

TONY WYNN,

                                                       Defendant - Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                             (November 24, 2015)

Before MARTIN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Thomas Ledford, appointed counsel for Tony Wynn in this direct criminal

appeal, has moved to withdraw from further representation of Mr. Wynn and
prepared a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the record reveals that counsel’s assessment of the relative

merit of the appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Mr. Wynn’s conviction and sentence are AFFIRMED. 1




       1
         We acknowledge that Mr. Wynn expressed dissatisfaction with counsel’s performance
leading up to his guilty plea and that he might wish to argue that counsel was ineffective in that
respect. Such claims, however, generally “are not considered for the first time on direct appeal,”
but rather are best reserved for postconviction proceedings. United States v. Tyndale, 209 F.3d
1292, 1294 (11th Cir. 2000); see Massaro v. United States, 538 U.S. 500, 504-05 (2003).
                                                2